Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE

 

Reference is made to a certain Lease dated January 7, 2000, by and between John
H. Spurr, Jr. and William G. Constable, Trustees (Successor to Thomas J. Teuten)
of 1050 Hingham Street Realty Trust,  (“Landlord”) and BioSphere Medical, Inc. 
(“Tenant”), and as amended, for Leased Premises located at 1050 Hingham Street,
Rockland, Massachusetts (the “Lease”).

 

Now therefore, in consideration of these presents and other good and valuable
consideration, Landlord and Tenant agree that the Lease is hereby amended as
follows:

 

1.                                       Effective on the Fifth Amendment
Commencement Date, the Lease Term set forth in the Reference Data Section is
extended for a period of one (1) year through February 28, 2011.

 

2.                                       The Base Rent set forth in the
Reference Data Section is revised to include the following schedule effective on
March 1, 2010

 

 

 

Annual

 

Monthly

 

Period

 

Rent

 

Rent

 

March 1, 2010 – February 28, 2011

 

$

256,651.25

 

$

21,387.60

 

 

3.                                       The Tenant shall be responsible for the
cost of electricity consumed through lights and outlets, which shall be
sub-metered and billed to Tenant as per current practice.

 

4.                                       After the Fifth Amendment Commencement
Date, Base Taxes shall be Taxes for the fiscal year ended June 30, 2011 and Base
Operating Costs shall be Operating Costs for the calendar year 2010.

 

5.                                       After the Fifth Amendment Commencement
Date, Tenant’s Proportionate Share shall remain the same as previously set for
the in the Amended Reference Data Section.

 

6.                                       Landlord and Tenant agree that the
Leased Premises shall be delivered in “as is” condition.

 

7.                                       Holdover Rent:  After the Fifth
Amendment Commencement Date, Section 26 of the Lease shall be amended to reflect
a daily rate in an amount equal to one hundred seventy five (175%) percent of
the daily rate of the Rent and other sums payable under this Lease as of the
last day of the Lease Term.

 

8.                                       Lease Security:  Tenant shall extend
the Letter of Credit in the amount of $58,000 in favor of Landlord through the
end of the Lease Term as extended herein.

 

9.                                       Broker:  Landlord and Tenant warrant
that no real estate brokers other than FHO Partners are involved in this Lease
Extension and Tenant hereby indemnifies Landlord for any claims for commissions
other than to the broker named above.

 

--------------------------------------------------------------------------------


 

10.                                 The capitalized terms contained herein shall
have the same meaning as those terms contained in the Lease, First Amendment to
Lease, Second Amendment to Lease, Third Amendment to Lease and Fourth Amendment
to Lease.

 

11.                                 Except as herein expressly set forth, the
Lease shall remain unchanged and is hereby ratified and remains in full force
and effect.

 

Executed under seal this 9th day of March, 2010.

 

 

LANDLORD:

 

1050 Hingham Street Realty Trust

 

 

 

 

 

 

 

By:

/s/ John H. Spurr, Jr.

 

 

Trustee and not individually

 

 

 

 

TENANT:

 

BioSphere Medical, Inc.

 

 

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

 

duly authorized

 

--------------------------------------------------------------------------------


 

AMENDED REFERENCE DATA

REFLECTING FIFTH AMENDMENT

 

As used in this Lease, the following terms shall have the respective meanings
set forth below except when and to the extent reference is made to particular
Sections of the Lease:

 

Date of Lease:

 

January 7, 2000

 

 

 

Date of Amendments:

 

First Amendment

June 27, 2000

 

 

Second Amendment

January 21, 2005

 

 

Third Amendment

February 24, 2006

 

 

Fourth Amendment

January 5, 2009

 

 

Fifth Amendment

March 9, 2010

 

 

 

Landlord:

 

John H. Spurr, Jr. and William G. Constable, Trustees of 1050 Hingham Street
Realty Trust.

 

 

 

Landlord’s Address:

 

20 Winthrop Square, Boston, Massachusetts 02110-1229.

 

 

 

Tenant:

 

BioSphere Medical, Inc., a Delaware Corporation.

 

 

 

Tenant’s Address:

 

1050 Hingham Street

 

 

Rockland, Massachusetts 02370

 

 

 

Property:

 

Landlord’s land and improvements thereon known as 1050 Hingham Street, Rockland,
Massachusetts 02370.

 

 

 

Building:

 

The three-story building located on the Property.

 

 

 

Leased Premises:

 

The entire first floor (excluding the common entrance lobby) of the Building as
shown on Exhibit A-1.

 

 

 

Rentable Square Footage of the Leased Premises:

 

Prior to First Amendment 7,797 square feet.

 

 

Prior to Second Amendment 12,995 square feet

 

 

Prior to Third Amendment 7,797 square feet

 

 

Prior to the Fourth Amendment 12,995 square feet

 

 

Prior to the Fifth Amendment 12,995 square feet

 

 

After Fifth Amendment 12,995 square feet

 

 

 

Total Rentable Square Footage of the Building:

 

39,771 square feet.

 

--------------------------------------------------------------------------------


 

Use of Leased Premises:

 

Administrative offices for a medical device company and ancillary uses related
thereto including research and development and light manufacturing to the extent
described in Exhibit D attached hereto and incorporated herein, provided that
such research and development involve no hazardous materials, solid waste, noise
or fumes beyond the Leased Premises or any impact on the Building, its
operations or the operations of other tenants in the Building.

 

 

 

Lease Term:

 

Ten (10) years, eleven (11) months (original term – five (5) years, extension
per Second Amendment – two (2) years of which only eleven months were completed
prior to the Third Amendment, extension per Third Amendment – three (3) years
ending February 28, 2009 - extension per Fourth Amendment – one (1) year ending
February 28, 2010 – extension per Fifth Amendment – one (1) year ending February
28, 2011.)

 

 

 

Specified Commencement Date:

 

March 15, 2000

 

 

 

Commencement Date:

 

The Specified Commencement Date or such other date as is determined in
accordance with the terms of Section 3.

 

 

 

Second Amendment Commencement Date:

 

April 1, 2005

 

 

 

Third Amendment Commencement Date:

 

March 1, 2006

 

 

 

Fourth Amendment Commencement Date:

 

March 1, 2009

 

 

 

Fifth Amendment Commencement Date:

 

March 1, 2010

 

 

 

Base Rent:

 

 

 

 

 

Annual

 

Monthly

 

Periods

 

Base Rent

 

Installment

 

March 15, 2000 to July 14, 2000

 

$

155,940.00

 

$

12,995.00

 

July 15, 2000 to March 14, 2003

 

$

270,296.00

 

$

22,524.67

 

March 15, 2003 to March 31, 2005

 

$

276,143.75

 

$

23,011.98

 

April 1, 2005 to February 28, 2006

 

$

155,940.00

 

$

12,995.00

 

March 1, 2006 to February 28, 2010

 

$

233,910.00

 

$

19,492.50

 

March 1, 2010 to February 28, 2011

 

$

256,651.25

 

$

21,387.60

 

 

--------------------------------------------------------------------------------


 

Lease Security:

 

An irrevocable letter of credit (the “Letter of Credit”) or cash Security
Deposit of $140,000 at the Commencement Date and $234,000 after the execution of
the First Amendment, to be reduced as scheduled below, subject to Section 4.

 

 

 

 

 

 

 

 

 

Period

 

Amount

 

 

 

 

3/15/00 – First Amendment Execution

 

$

140,000

 

 

 

 

First Amendment Execution – 3/14/01

 

$

234,000

 

 

 

 

3/15/01 – 3/14/02

 

$

198,000

 

 

 

 

3/15/02 – 3/14/03

 

$

157,800

 

 

 

 

3/15/03 – 3/14/04

 

$

110,500

 

 

 

 

3/15/04 – 2/28/10

 

$

58,000

 

 

 

 

3/15/10 – 2/28/11

 

$

58,000

 

 

 

 

 

 

 

 

 

Base Operating Costs:

 

Prior to Second Amendment: Operating Costs for the calendar year 2000, grossed
up to reflect 100% occupancy for a full calendar year.

 

 

 

 

 

Prior to Third Amendment: Operating Costs for the calendar year 2004, grossed up
to reflect 100% occupancy for a full calendar year.

 

 

 

 

 

Prior to Fourth Amendment: Operating Costs for the calendar year 2004, grossed
up to reflect 100% occupancy for a full calendar year ($324,954.44). This base
year amount is net of the annual amount paid towards such costs by the basement
tenant and Operating Costs for all subsequent years shall be adjusted to reflect
the amount borne by the basement tenant in those years.

 

 

 

 

 

Prior to Fifth Amendment: Operating Costs for the calendar year 2004, grossed up
to reflect 100% occupancy for a full calendar year ($324,954.44). This base year
amount is net of the annual amount paid towards such costs by the basement
tenant and Operating Costs for all subsequent years shall be adjusted to reflect
the amount borne by the basement tenant in those years.

 

 

 

 

 

After Fifth Amendment: Operating Costs for the calendar year 2010, grossed up to
reflect 100% occupancy for a full calendar year. This base year amount is net of
the annual amount paid towards such costs by the basement tenant and Operating
Costs for all subsequent years shall be adjusted to reflect the amount borne by
the basement tenant in those years.

 

--------------------------------------------------------------------------------


 

Base Taxes:

 

Prior to Second Amendment: Taxes for the fiscal year ended June 30, 1999.

 

 

Prior to Third Amendment: Taxes for the fiscal year ended June 30, 2005.

 

 

 

 

 

Prior to Fourth Amendment: Taxes for the fiscal year ended June 30, 2005
($47,493.11). This base year amount is net of the annual amount paid toward such
costs by the basement tenant and Taxes for all subsequent years shall be
adjusted to reflect the amount borne by the basement tenant in those years.

 

 

 

 

 

Prior to Fifth Amendment: Taxes for the fiscal year ended June 30, 2005
($47,493.11). This base year amount is net of the annual amount paid toward such
costs by the basement tenant and Taxes for all subsequent years shall be
adjusted to reflect the amount borne by the basement tenant in those years.

 

 

 

 

 

After Fifth Amendment: Taxes for the fiscal year ended June 30, 2011. This base
year amount is net of the annual amount paid toward such costs by the basement
tenant and Taxes for all subsequent years shall be adjusted to reflect the
amount borne by the basement tenant in those years.

 

 

 

Electricity:

 

Prior to First Amendment $6,627.45 per year or $552.29 per month. After First
Amendment $11, 825.00 per year or $985.42 per month.

 

 

 

 

 

After Second, Third, Fourth and Fifth Amendments, Tenant shall be responsible
for the cost of electricity consumed through lights and outlets, which shall be
sub-metered and billed to Tenant as per current practice.

 

 

 

Tenant’s Proportionate Share:

 

Prior to First Amendment 19.605%.

 

 

Prior to Second Amendment 32.675%.

 

 

Prior to Third Amendment 19.605%

 

 

Prior to Fourth Amendment 32.675%

 

 

Prior to Fifth Amendment 32.675%

 

 

After Fifth Amendment Commencement Date 32.675%

 

 

 

Insurance:

 

$1,000,000/$3,000,000 per occurrence public liability;

 

 

$1,000,000 per occurrence property damage.

 

--------------------------------------------------------------------------------


 

 

 

Personal Property insurance for all risks to full insurable value of personalty
in the Leased Premises.

 

 

 

Condition of Leased Premises:

 

Per Paragraph 6 of Fifth Amendment to Lease

 

--------------------------------------------------------------------------------